IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TANYA J. MCCLOSKEY, ACTING                     :   No. 585 MAL 2019
CONSUMER ADVOCATE                              :
                                               :
                                               :   Petition for Allowance of Appeal
             v.                                :   from the Order of the
                                               :   Commonwealth Court
                                               :
PENNSYLVANIA PUBLIC UTILITY                    :
COMMISSION                                     :
                                               :
                                               :
PETITION OF: METROPOLITAN EDISON               :
COMPANY, PENNSYLVANIA ELECTRIC                 :
COMPANY, PENNSYLVANIA POWER                    :
COMPANY, WEST PENN POWER                       :
COMPANY                                        :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of April, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:


      (1)   Did the [c]ourt depart from the principle of “plain language” interpretation it
            claimed to follow where its interpretation of Section 1301.1 of the Code
            disregards a significant component of the statutory definition of “rate” and,
            thereby, creates a conflict with specific express terms of Sections 1351,
            1357 and 1358 of the Code that could have been avoided if the [c]ourt had
            followed prior precedent?

      (2)   Did the [c]ourt err in holding that the PUC was barred from considering the
            aids to statutory construction set forth in Sections 1921(c), 1922 and 1933
            of the Statutory Construction Act even though the Court-endorsed
            interpretation of Section 1301.1 conflicts with the terms of other sections of
            the Code, would produce “a result that is . . . impossible of execution or
            unreasonable,” and ignores ambiguities that exist within the four corners of
            Section 1301.1 itself?
(3)   Would the [c]ourt’s interpretation of Section 1301.1 obstruct the General
      Assembly’s stated purpose of promoting accelerated replacement of aging
      and deficient infrastructure across the Commonwealth by impairing the
      Pennsylvania utilities’ ability to recover infrastructure replacement costs in
      the manner authorized by the express terms of Sections 1350-1360 of the
      Code?




         [585 MAL 2019, 586 MAL 2019 and 587 MAL 2019] - 2